Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2021-07-20 has been entered.  Applicant’s amendments to the specification and the claims have overcome each and every objection set forth in the Non-Final office action mailed 2021-07-06.
Response to Arguments
Applicant’s arguments with respect to rejections under 35 U.S.C. 102 and 103 have been fully considered but are not persuasive.  Examiner has mapped Dezfooli’s perturbed fraction of the training samples to “specified subset”, as demonstrated in the following sentences and is also detailed in the 102 rejections below.  As for the specified subset of the first plurality of training input values, note Dezfooli Page 1769:  “We use the VGG-F architecture, and fine-tune the network based on a modified training set where universal perturbations are added to a fraction of (clean) training samples: for each training point, a universal perturbation is added with probability 0.5, and the original sample is preserved with probability 0.5.3”.  Here, Dezfooli recites a “fraction of (clean) training samples”, and Dezfooli has already established the “samples” as “Let X = {x1, . . . , xm} be a set of images sampled from the distribution μ. Our proposed algorithm seeks a universal perturbation v, such that kvkp ≤ ξ, while fooling most images in X. The algorithm proceeds iteratively over the data in X and gradually builds the universal perturbation”.  Dezfooli gives no indication that the “fraction of (clean) training samples” are not drawn from the sample X used to calculate the universal adversarial perturbation, as they have not redefined “training samples”.  Thus, we may consider the 0.5 of the plurality of training input values that were perturbed to be specified subset of the first plurality of training input values.  Thus, the determining a universal adversarial perturbation was performed using a specified subset of the first plurality of training input values (the perturbed 0.5), as well as the remaining unperturbed 0.5.

Claim Objections
Claim 5 is objected to because of the following informality:  “at least half of the first plurality of training input values using in the initial training” should be changed to read “at least half of the first plurality of training input values used in the initial training”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dezfooli et. al. (“Universal adversarial perturbations”; hereinafter Dezfooli).
As per Claim 1, Dezfooli teaches a method for operating a machine learning system (Dezfooli, Abstract, discloses:  “We propose a systematic algorithm for computing universal perturbations, and show that state-of-the-art deep neural networks are highly vulnerable to such perturbations, albeit being quasi-imperceptible to the human eye.”), the method comprising:
training the machine learning system, in an initial training, using first training data including (i) a first plurality of training input values and (ii) a first plurality of training output values respectively assigned to the first plurality of training input values, such that, based on the first plurality of training input values, the machine learning system determines a multiplicity of the first plurality of training output values (Dezfooli, Bottom of Page 1769, discloses:  “We now examine the effect of fine-tuning the networks with perturbed images.”  Here, Dezfooli discloses a machine learning system (“network”, disclosed above in Abstract as a “neural network”), for which is performed an initial training (“fine-tuning”).  Note that in the art “fine-tuning” is defined as initially training a network, and then performing additional training using the initially trained weights as the initialized values.  Dezfooli confirms this, as they state in pg 1770 bottom of left column:  “The network is fine-tuned by training 5 extra epochs on the modified training set.”  Here, Dezfooli states “extra” epochs, “extra” implying that these are done after some initial training epochs.  Therefore, by disclosing “fine-tuning”, Dezfooli is disclosing an initial training.  The remainder of the claim language, “including (i) a first plurality of training input values and (ii) a first plurality of training output values respectively assigned to the first plurality of training input values, such that, based on the first plurality of training input values, the machine learning system determines a multiplicity of the first plurality of training output values”, is a definition of training in machine learning.  When training a machine learning model, a plurality of inputs is put through the model to determine how close the results are to the plurality of corresponding outputs, and weights are adjusted accordingly.  Note that Dezfooli indeed discloses a training set:  “While the above universal perturbations are computed for a set X of 10,000 images from the training set (i.e., in average 10 images per class), we now examine the influence of the size of X on the quality of the universal perturbation. We show in Fig. 6 the fooling rates obtained on the validation set for different sizes of X for GoogLeNet. Note for example that with a set X containing only 500 images, we can fool more than 30% of the images on the validation set. This result is significant when compared to the number of classes in ImageNet (1000), as it shows that we can fool a large set of unseen images, even when using a set X containing less than one image per class! The universal perturbations computed using Algorithm 1 have therefore a remarkable generalization power over unseen data points, and can be computed on a very small set of training images”. Here, Dezfooli discloses first plurality of training input values (“images” in a “training set”) and first plurality of training output values (each “class”), as Dezfooli is classifying images.   This is done such that, based on the first plurality of training input values (“images”) the machine learning system determines a multiplicity of the first plurality of training output values (“classes”), in other words, classifies the images, as Dezfooli is describing a system to fool a system the classifies images as stated in the Intro:  “Can we find a single small image perturbation that fools a state-of-the-art deep neural network classifier on all natural images?”  As shown above, Dezfooli disclosed “fine-tuning”, which comprises “training 5 extra epochs”, on top of an initial training set.  As shown above, the initial training set comprises first training input values (“images”) and first training output values (“classes”)).
(Dezfooli, Title, discloses “Universal Adversarial Perturbations”.  Dezfooli, Section 2, discloses:  “We formalize in this section the notion of universal perturbations, and propose a method for estimating such perturbations. Let μ denote a distribution of images in Rd, and ˆk define a classification function that outputs for each image x ∈ Rd an estimated label ˆk(x). The main focus of this paper is to seek perturbation vectors v ∈ Rd that fool the classifier ˆk on almost all datapoints sampled from μ.”  Here, Dezfooli discloses universal perturbations (“universal perturbations”) that “fool the classifier”.  To “fool the classifier” is the intention of an adversarial perturbation, and thus Dezfooli discloses universal adversarial perturbation.  Dezfooli discloses determining a universal adversarial perturbation as Dezfooli states “propose a method for estimating such perturbations”.  Dezfooli, Section 2, “Algorithm”, discloses:  “Let X = {x1, . . . , xm} be a set of images sampled from the distribution μ. Our proposed algorithm seeks a universal perturbation v, such that kvkp ≤ ξ, while fooling most images in X. The algorithm proceeds iteratively over the data in X and gradually builds the universal perturbation (see Fig. 2). At each iteration, the minimal perturbation vi that sends the current perturbed point, xi+v, to the decision boundary of the classifier is computed, and aggregated to the current instance of the universal perturbation. In more details, provided the current universal perturbation v does not fool data point xi, we seek the extra perturbation vi with minimal norm that allows to fool data point xi by solving the following optimization problem:”  Here, Dezfooli discloses that determining a universal adversarial perturbation is performed using the first plurality of training input values (“a set of images sampled from the distribution”) and a cost function of the machine learning system (“At each iteration, the minimal perturbation  vi that sends the current perturbed point, xi+v, to the decision boundary of the classifier is computed”).  Note that in a classifier, the proximity to the decision boundary is based on the cost function of the machine learning system.  As for the specified subset of the first plurality of training input values, note Dezfooli Page 1769:  “We use the VGG-F architecture, and fine-tune the network based on a modified training set where universal perturbations are added to a fraction of (clean) training samples: for each training point, a universal perturbation is added with probability 0.5, and the original sample is preserved with probability 0.5.3”.  Here, Dezfooli recites a “fraction of (clean) training samples”, and Dezfooli has already established the “samples” as “Let X = {x1, . . . , xm} be a set of images sampled from the distribution μ. Our proposed algorithm seeks a universal perturbation v, such that kvkp ≤ ξ, while fooling most images in X. The algorithm proceeds iteratively over the data in X and gradually builds the universal perturbation”.  Dezfooli gives no indication that the “fraction of (clean) training samples” are not drawn from the sample X used to calculate the universal adversarial perturbation, as they have not redefined “training samples”.  Thus, we may consider the 0.5 of the plurality of training input values that were perturbed to be specified subset of the first plurality of training input values.  Thus, the determining a universal adversarial perturbation was performed using a specified subset of the (the perturbed 0.5), as well as the remaining unperturbed 0.5.  Recall above that Dezfooli discloses that the perturbations “fool the classifier”, and each “class” was a first training output value.  Therefore, by perturbing the subset, one may expect at least some of them to fool the classifier, and thus Dezfooli discloses universal adversarial perturbation being determined such that, for at least some of the specified subset of the first plurality of training input values perturbed in each case with the universal adversarial perturbation, the machine learning system fails to determine the respectively assigned training output value from the first plurality of training output values, as “fooling the classifier” means a result that is the incorrect output value).
	perturbing each of the specified plurality of the first training input values with the universal adversarial perturbation (Dezfooli, Bottom of Page 1769, discloses:  “We use the VGG-F architecture, and fine-tune the network based on a modified training set where universal perturbations are added to a fraction of (clean) training samples: for each training point, a universal perturbation is added with probability 0.5, and the original sample is preserved with probability 0.5.3”.  As shown above, the fraction of the training sample that is perturbed is the specified plurality of the first training input values, and thus by perturbing this fraction, Dezfooli discloses perturbing each of the specified plurality of the first training input values with the universal adversarial perturbation.)
and training the machine learning system, in a second training, using second training data including (i) the perturbed specified subset and remaining unperturbed training input values of the first plurality of training input values and (ii) the first plurality of training output values respectively assigned to the first plurality of training input values, such that, based on (Dezfooli, Bottom of Page 1769, discloses:  “We now examine the effect of fine-tuning the networks with perturbed images. We use the VGG-F architecture, and fine-tune the network based on a modified training set where universal perturbations are added to a fraction of (clean) training samples: for each training point, a universal perturbation is added with probability 0.5, and the original sample is preserved with probability 0.5”.  Here, Dezfooli discloses a machine learning system (“network”, disclosed above in Abstract as a “neural network”), for which is performed a second training (“fine-tuning”).  Note that in the art “fine-tuning” is defined as initially training a network, and then performing additional training using the initially trained weights as the initialized values.  Therefore, by disclosing “fine-tuning”, Dezfooli is disclosing a second training.  Dezfooli also discloses using second training data including (i) the perturbed specified subset (“perturbed images…a universal perturbation is added with probability 0.5”) and remaining unperturbed training input values of the first plurality of training input values (“and the original sample is preserved with probability 0.5”). The remainder of the claim language, “such that, based on the perturbed specified subset and the remaining unperturbed training input values of the first plurality of training input values, the machine learning system determines a multiplicity of the first plurality of second training output values”, is a definition of training in machine learning.  When training a machine learning model, a plurality of inputs is put through the model to determine how close the results are to the plurality of corresponding outputs, and weights are adjusted accordingly.  As Dezfooli disclosed “fine-tuning”, which is a , this also implies second training output values, and thus discloses such that, based on the perturbed specified subset and the remaining unperturbed training input values of the first plurality of training input values, the machine learning system determines a multiplicity of the first plurality of second training output values.)

	As per Claim 2, Dezfooli discloses the method according to claim 1 further comprising: repeating, at least once, the determining the universal adversarial perturbation, the perturbing the specified subset of the first training input values, and the training the machine learning system in the second training. (Dezfooli, Bottom of Page 1769, discloses:  “We now examine the effect of fine-tuning the networks with perturbed images. We use the VGG-F architecture, and fine-tune the network based on a modified training set where universal perturbations are added to a fraction of (clean) training samples: for each training point, a universal perturbation is added with probability 0.5, and the original sample is preserved with probability 0.5.  To account for the diversity of universal perturbations, we pre-compute a pool of 10 different universal perturbations and add perturbations to the training samples randomly from this pool. The network is fine-tuned by training 5 extra epochs on the modified training set. To assess the effect of fine-tuning on the robustness of the network, we compute a new universal perturbation for the fine-tuned network (with p = ∞and ξ = 10), and report the fooling rate of the network. After 5 extra epochs, the fooling rate on the validation set is 76.2%, which shows an improvement with respect to the original network (93.7%, see Table 1).4 Despite this improvement, the fine-tuned network remains largely vulnerable to small universal perturbations. We therefore repeated the above procedure (i.e., computation of a pool of 10 universal perturbations for the fine-tuned network, fine-tuning of the new network based on the modified training set for 5 epochs), and we obtained a new fooling ratio of 80.0%. In general, the repetition of this procedure for a fixed number of times did not yield any improvement over the 76.2% ratio obtained after one step of fine-tuning. Hence, while fine-tuning the network leads to a mild improvement in the robustness, this simple solution does not fully immune against universal perturbations.”  Here, Dezfooli discloses repeating, at least once (“We therefore repeated the above procedure”), the determining the universal adversarial perturbation (“computation of a pool of 10 universal perturbations for the fine-tuned network”), the perturbing the specified subset of the first training input values (“modified training set”), and the training the machine learning system in the second training (“fine-tuning”)).

	As per Claim 3, Dezfooli discloses the method according to claim 1, wherein: the determining the universal adversarial perturbation further comprises determining a plurality of universal adversarial perturbations, in each case based on a respective different specified subset of the first plurality of training input values, the perturbing the specified subset of the first training input values further comprises perturbing, using each respective universal adversarial perturbation in the plurality 4R378451 (2178-2121) Serial No. 16/407,537 of perturbations, a respective multiplicity of the specified subset of the first plurality of training input values, the second training further comprises training the machine learning system using each of the respective perturbed multiplicities of the specified subset of the first plurality of training input values. (Dezfooli, Bottom of Page 1769, discloses:  “We now examine the effect of fine-tuning the networks with perturbed images. We use the VGG-F architecture, and fine-tune the network based on a modified training set where universal perturbations are added to a fraction of (clean) training samples: for each training point, a universal perturbation is added with probability 0.5, and the original sample is preserved with probability 0.5.  To account for the diversity of universal perturbations, we pre-compute a pool of 10 different universal perturbations and add perturbations to the training samples randomly from this pool. The network is fine-tuned by training 5 extra epochs on the modified training set. To assess the effect of fine-tuning on the robustness of the network, we compute a new universal perturbation for the fine-tuned network (with p = ∞and ξ = 10), and report the fooling rate of the network. After 5 extra epochs, the fooling rate on the validation set is 76.2%, which shows an improvement with respect to the original network (93.7%, see Table 1).4 Despite this improvement, the fine-tuned network remains largely vulnerable to small universal perturbations. We therefore repeated the above procedure (i.e., computation of a pool of 10 universal perturbations for the fine-tuned network, fine-tuning of the new network based on the modified training set for 5 epochs), and we obtained a new fooling ratio of 80.0%. In general, the repetition of this procedure for a fixed number of times did not yield any improvement over the 76.2% ratio obtained after one step of fine-tuning. Hence, while fine-tuning the network leads to a mild improvement in the robustness, this simple solution does not fully immune against universal perturbations.”  Here, Dezfooli discloses determining the universal adversarial perturbation further comprises determining a plurality of universal adversarial perturbations (“To account for the diversity of universal perturbations, we pre-compute a pool of 10 different universal perturbations and add perturbations to the training samples randomly from this pool”).  Dezfooli, Section 2, “Algorithm”, discloses:  “Let X = {x1, . . . , xm} be a set of images sampled from the distribution μ. Our proposed algorithm seeks a universal perturbation v, such that kvkp ≤ ξ, while fooling most images in X. The algorithm proceeds iteratively over the data in X and gradually builds the universal perturbation (see Fig. 2)”, and Dezfooli “repeated the above procedure”, thus disclosing in each case based on a respective different specified subset of the first plurality of training input values (“Let X = {x1, . . . , xm} be a set of images sampled from the distribution μ… algorithm proceeds iteratively over the data in X and gradually builds the universal perturbation”), wherein the sampling of X is repeated as part of the creating a plurality of perturbations).
the perturbing the specified subset of the first training input values further comprises perturbing, using each respective universal adversarial perturbation in the plurality4R378451 (2178-2121) Serial No. 16/407,537of perturbations, a respective multiplicity of the specified subset of the first plurality of training input values (Dezfooli, Bottom of Page 1769, discloses:  “where universal perturbations are added to a fraction of (clean) training samples”, and as shown above Dezfooli discloses “We therefore repeated the above procedure (i.e., computation of a pool of 10 universal perturbations for the fine-tuned network, fine-tuning of the new network based on the modified training set for 5 epochs)”, and thus discloses repeating the perturbing a respective multiplicity of the specified subset of the first plurality of training input values for each respective universal adversarial perturbation in the plurality of perturbations (“10 universal perturbations”)).
the second training further comprises training the machine learning system using each of the respective perturbed multiplicities of the specified subset of the first plurality of training  (Dezfooli, Bottom of Page 1769, discloses:  “and fine-tune the network (the second training) based on a modified training set where universal perturbations are added to a fraction of (clean) training samples (perturbed multiplicities of the specified subset of the first plurality of training input values)”, and as stated above Dezfooli “repeated” the above procedure for “10 universal perturbations”, and thus discloses using each of the respective perturbed multiplicities of the specified subset of the first plurality of training input values).

As per Claim 4, Dezfooli teaches the method according to claim 1, further comprising: specifying a maximum size of the universal adversarial perturbation. (Dezfooli, Section 2 Paragraph 2 Line 8, discloses:  “The goal is therefore to find v that satisfies the following two constraints:

    PNG
    media_image1.png
    110
    281
    media_image1.png
    Greyscale

The parameter ξ controls the magnitude of the perturbation vector v, and δ quantifies the desired fooling rate for all images sampled from the distribution μ.”  Here, Dezfooli discloses the maximum size of the universal adversarial perturbation (“The parameter ξ controls the magnitude” – Dezfooli’s equation shows that the magnitude (size) of the vector should be less than ξ).  Dezfooli, Section 3 Para 2 Lines 6-7, discloses:  “Results are reported for p = 2 and p = ∞, where we respectively set ξ = 2000 and ξ = 10”.  Here, Dezfooli discloses specifying a maximum size (“we respectively set ξ = 2000 and ξ = 10”)).

As per Claim 5, Dezfooli teaches the method according to claim 1, wherein the specified subset of the first plurality of training input values comprises at least half of the first plurality of training input values used in the initial training (Dezfooli, Bottom of Page 1769, discloses:  “We now examine the effect of fine-tuning the networks with perturbed images. We use the VGG-F architecture, and fine-tune the network based on a modified training set where universal perturbations are added to a fraction of (clean) training samples: for each training point, a universal perturbation is added with probability 0.5, and the original sample is preserved with probability 0.5.”  Here, Dezfooli discloses wherein the specified subset of the first plurality of training input values comprises at least half (“perturbation is added with probability 0.5”) of the first plurality of training input values used in the initial training (“training samples”).

As per Claim 7, Dezfooli teaches the method according to claim 1, wherein the method is performed by a computer program executed on a computer (Dezfooli, pg 1765 Footnote 1, discloses:  “The code is available for download”.  Thus, Dezfooli’s method must have been performed by a computer program executed on a computer.

As per Claim 8, Dezfooli teaches the method according to claim 1, wherein the computer program is stored on a non- transitory machine-readable storage element. (Dezfooli, pg 1765 Footnote 1, discloses:  “The code is available for download”.  Thus, Dezfooli discloses a computer program that is stored on a non- transitory machine-readable storage element.)

As per Claim 9, Claim 9 is an apparatus claim corresponding to method Claim 1.  No additional structure is recited.  Claim 9 is rejected for the same reasons as Claim 1.

As per Claim 10, Claim 10 is an apparatus claim corresponding to method Claim 1.  No additional structure is recited.  Claim 10 is rejected for the same reasons as Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dezfooli in view of Dreossi et. al. (“Semantic Adversarial Deep Learning”; hereinafter Dreossi).
As per Claim 6, Dezfooli teaches the method according to claim 1.  Dezfooli teaches the second training (Dezfooli, Bottom of Page 1769, discloses:  “We now examine the effect of fine-tuning the networks with perturbed images. We use the VGG-F architecture, and fine-tune the network based on a modified training set where universal perturbations are added to a fraction of (clean) training samples: for each training point, a universal perturbation is added with probability 0.5, and the original sample is preserved with probability 0.5”.  Here, Dezfooli discloses “fine-tuning”.  Note that in the art “fine-tuning” is defined as initially training a network, and then performing additional training using the initially trained weights as the initialized values.  Therefore, by disclosing “fine-tuning”, Dezfooli is disclosing a second training.)
However, Dezfooli does not teach determining, after training, an output value as a function of a detected sensor value; and determining a control variable as a function of the output value.
Dreossi teaches determining, after training, an output value as a function of a detected sensor value (Dreossi, Intro Para 2, discloses:  “Adversarial machine learning (AML) is a field concerned with the analysis of ML algorithms to adversarial attacks, and the use of such analysis in making ML algorithms robust to attacks. It is part of the broader agenda for safe and verified ML-based systems [42,44]. In this paper, we first give a brief survey of the field of AML, with a particular focus on deep learning. We focus mainly on attacks on outputs or models that are produced by ML algorithms that occur after training or “external attacks”, which are especially relevant to cyber-physical systems (e.g., for a driverless car the ML algorithm used for navigation has been already trained by the manufacturer once the “car is on the road”). These attacks are more realistic and are distinct from other type of attacks on ML models, such as attacks that poison the training data (see the paper [20] for a survey of such attacks). We survey attacks caused by adversarial examples, which are inputs crafted by adding small, often imperceptible, perturbations to force a trained ML model to misclassify.”  Here, Dreossi discloses adversarial machine learning, and in particular focuses on preparing against adversarial data encountered after training (“We focus mainly on attacks on outputs or models that are produced by ML algorithms that occur after training”).  Dreossi, Page 12 Example Problem, discloses:  “As an illustrative example, consider a simple model of an Automatic Emergency Braking System (AEBS), that attempts to detect objects in front of a vehicle and actuate the brakes when needed to avert a collision. Figure 1 shows the AEBS as a system composed of a controller (automatic braking), a plant (vehicle subsystem under control, including transmission), and an advanced sensor (camera along with an obstacle detector based on deep learning). The AEBS, when combined with the vehicle’s environment, forms a closed loop control system. The controller regulates the acceleration and braking of the plant using the velocity of the subject (ego) vehicle and the distance between it and an obstacle. The sensor used to detect the obstacle includes a camera along with an image classifier based on DNNs. In general, this sensor can provide noisy measurements due to incorrect image classifications which in turn can affect the correctness of the overall system.”  Here, Dreossi discloses determining an output value as a function of a detected sensor value (“Figure 1 shows the AEBS as a system composed of a controller (automatic braking), a plant (vehicle subsystem under control, including transmission), and an advanced sensor (camera along with an obstacle detector based on deep learning).”)
determining a control variable as a function of the output value (Dreossi, Page 12 Example Problem shown above, discloses “The controller regulates the acceleration and braking of the plant using the velocity of the subject (ego) vehicle and the distance between it and an obstacle. The sensor used to detect the obstacle includes a camera along with an image classifier based on DNNs”.  Here, Dreossi discloses, based on a function of the output value (function from the DNN based on input from “the sensor”), determining a control variable (“The controller regulates the acceleration and braking”)).

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the universal adversarial perturbations of Dezfooli, with the sensor and control example of Dreossi.  The modification would have been obvious because one of ordinary skill in the art would be motivated to prevent dangerous accidents that could occur with autonomous machines (Dreossi, Section 3 Last Paragraph: “In this paper, we consider test-time attacks. We assume that the classifier Fw has been trained without any interference from the attacker (i.e. no training time attacks). Roughly speaking, an attacker has an image x (e.g. an image of stop sign) and wants to craft a perturbation so that the label of x+ is what the attacker desires (e.g. yield sign).”)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.A.S./Examiner, Art Unit 2126                                                                                                                                                                                                        
/VIKER A LAMARDO/Primary Examiner, Art Unit 2126